Exhibit 10.4
 
FIRST AMENDMENT
 
TO THE ROGERS CORPORATION
 
AMENDED AND RESTATED PENSION RESTORATION PLAN
 


 
WHEREAS, Rogers Corporation (the “Company”) established the Rogers Corporation
Amended and Restated Pension Restoration Plan, effective as of January 1, 2005
(the “Plan”); and
 
WHEREAS, pursuant to Article VI of the Plan, the Compensation and Organization
Committee (the “Committee”) of the Company’s Board of Directors is authorized to
amend the Plan, and the Committee has determined that amending the Plan is now
appropriate and desirable.
 
NOW THEREFORE, that pursuant to the power reserved to the Committee under
Article VI of the Plan, and by virtue of the authority delegated to the
undersigned officer by vote of the Committee, the Plan as previously amended is
hereby amended as follows:
 
1.             Section 4.9 of the Plan is hereby deleted in its entirety with
respect to benefits accrued under the Plan on and after January 1, 2010.
 
EXCEPT AS AMENDED HEREIN, the terms of the Plan are confirmed and remain
unchanged.
 
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer this 30th day of September 2009.
 

 
ROGERS CORPORATION
     
By:  /s/ Robert M. Soffer
     
Its:  Vice President and Secretary



 